UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4194


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAMON KEYON JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:97-cr-00178-NCT-1)


Submitted:   January 20, 2015             Decided:   February 5, 2015


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


William S. Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT LAW, PLLC,
Greensboro, North Carolina, for Appellant.    Ripley Rand, United
States Attorney, Harry L. Hobgood, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Damon     Keyon    Jones       appeals      the     district      court’s

judgment revoking his supervised release and sentencing him to

fifty-four months’ imprisonment.                On appeal, Jones argues that

his sentence is plainly unreasonable.                   We vacate Jones’ sentence

and remand for resentencing.

              This    court     will   affirm       a    sentence     imposed     after

revocation of supervised release “if it is within the statutory

maximum and is not ‘plainly unreasonable.’”                        United States v.

Webb,    738    F.3d    638,     640   (4th     Cir.      2013)      (quoting    United

States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)).                                When

reviewing whether a revocation sentence is plainly unreasonable,

we first assess the sentence for unreasonableness, “follow[ing]

generally the procedural and substantive considerations that we

employ in our review of original sentences.”                       Crudup, 461 F.3d

at     438.      A      supervised       release        revocation        sentence    is

procedurally     reasonable       if   the     district       court    considers      the

Chapter Seven advisory policy statement range and the 18 U.S.C.

§ 3553(a)      (2012)     factors      applicable        to     supervised      release

revocation.      See 18 U.S.C. § 3583(e) (2012); Crudup, 461 F.3d at

439.

              Here,     although       the      district          court     considered

applicable      § 3553(a)       factors,       it   failed      to    calculate      and



                                           2
indicate consideration of the applicable policy statement range. 1

We   therefore           conclude       that    Jones’      sentence     is     procedurally

unreasonable.

               Having found the sentence unreasonable, we assess next

whether it is plainly unreasonable.                          “To determine whether a

sentence       is    plainly        unreasonable,          this     Court     looks    to   the

definition of ‘plain’ used in plain-error analysis.”                                    United

States v. Thompson, 595 F.3d 544, 547-48 (4th Cir. 2010).                                   “For

a sentence to be plainly unreasonable, . . . it must run afoul

of clearly settled law.”                Id. at 548.

               Because          Jones     did    not       preserve     this     claim       for

appellate review, our review is for plain error.                                See Fed. R.

Crim.     P.    52(b).            To      establish        plain     error,     Jones       must

demonstrate         that    (1)     the    district        court    committed     an    error;

(2) the    error          was    plain;        and   (3)    the     error      affected     his

substantial         rights.         Henderson        v.    United    States,     133    S. Ct.

1121, 1126 (2013).              Even if these requirements are met, however,

this court will “exercise [its] discretion to correct the error

only if it seriously affects the fairness, integrity or public

reputation          of     judicial        proceedings.”              United     States       v.




     1
       We reject as unsupported by the record the Government’s
argument to the contrary.



                                                 3
Nicholson, 676 F.3d 376, 381 (4th Cir. 2012) (internal quotation

marks omitted).

                As stated, we recognize a sentencing error and find it

to   be   plainly      unreasonable    because     it   runs    afoul   of      clearly

established law.          See United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007); Crudup, 461 F.3d at 439.                       Additionally,

because    the     sentence    imposed    by   the   district     court      was     well

above     the    advisory     policy   statement     range     calculated       by    the

probation officer, Jones’ substantial rights were affected by

the error; had the district court calculated and considered the

policy statement range, it might have given Jones a lower prison

term.      See Thompson, 595 F.3d at 548.               Further, we choose to

exercise our discretion to notice the error because the district

court’s failure to calculate and consider the policy statement

range affected the fairness of the proceeding.

                Accordingly, we vacate Jones’ revocation sentence for

a procedural sentencing error and remand for resentencing. 2                          We

dispense        with   oral    argument    because      the    facts      and      legal


      2
       By this disposition, we indicate no view as to the
appropriate sentence to be imposed by the district court on
remand. We emphasize in this regard that we have not evaluated
the substantive reasonableness of the sentence imposed by the
district court; we have concluded only that the sentencing
procedure followed by the district court was in error based on
its failure to calculate and consider the policy statement
range.



                                          4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                   VACATED AND REMANDED




                                   5